Citation Nr: 0930521	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from November 
1963 to April 1967 and from June 1967 to April 1983.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating determination by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Phoenix, Arizona.  The Veteran had a hearing before 
the undersigned Board Member in June 2009.  A transcript of 
that hearing is contained in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As stated in McLendon v. Nicholson, 20 Vet. App 79, 86 (2006) 
(citing 38 U.S.C.A. § 5103A(d)(2)), a medical examination 
must be provided "when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability . . . and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim." 

In this case, the Veteran has been diagnosed with COPD, for 
which he claims service connection.  The Board also notes 
that the Veteran suffered related symptoms during service.  
On his March 1983 retirement exam, the Veteran stated that he 
suffered from shortness of breath.

However, although the Veteran currently suffers from COPD and 
had related symptoms during service, there is insufficient 
evidence for the Board to grant service connection.  The 
Veteran has asserted that his COPD is a result of asbestos 
exposure during his service in the Navy.  The Veteran has 
also indicated that he was consistently exposed to secondhand 
smoke while on active duty.  However, the Veteran's March 
1983 exit examiner also noted that the Veteran had a 
significant history of smoking.  More recent VA treatment 
records also confirm the Veteran's history of smoking.  For 
claims received by VA after June 9, 1998, a disability will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 C.F.R. § 3.300(a) 
(2008).

Since there is at least an indication that the Veteran's COPD 
could be related to service, the Board finds that remand is 
warranted for a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the etiology of 
his COPD.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  

The examiner should perform any medically 
indicated testing. After reviewing the 
record and examining the Veteran, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran suffers from COPD related 
to his active duty service exclusive of 
his use of tobacco products during 
service.    

The examiner should provide an opinion on 
the most likely etiology of the Veteran's 
COPD, including factors such as (a) 
exposure to asbestos during service, (b) 
exposure to secondhand smoke during 
service, and (c) the Veteran's personal 
history of smoking.  A disability will not 
be considered service connected on the 
basis that it resulted from injury or 
disease attributable to the veteran's use 
of tobacco products during service.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran currently 
has COPD related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

